Paterson, J., concurring.
I concur in the judgment. If the judgment were void on its face, and the moving party had succeeded to the rights of the defendant, his motion would not be defeated by mere delay, however great, in seeking to have the judgment set aside (People v. Mullan, 65 Cal. 396); but neither of these things appears in this record. Goodhue, the moving party’s grantor, was personally served with summons (including a copy of the complaint) five months prior to the entry of the judgment, and the evidence of assignment to appellant is incompetent and conflicting.